Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 1 of 34




                   Exhibit L
          (                                                                       (
                                Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 2 of 34
                                                                                                                                                                         (
                                                                      NL :::
        Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, eta/.       Lfl; ~ I No Lavyt(        Not
                                                                                                     As amended on 4/25/18   j
        United States District Court for the Southern District
        Civ. Action No.: 16-cv-9517(LAK)
Red strike through Bates # means document produced
                                                                                             f ~ 6 J.vc.i6.'1 E.xatf,ol)
                                                                                           LJ ~ tJ #...j !Jt ( (basis highlighted, when possible)
                                                                            C.~ C.riflle.- F(a""-
                                                                                                                                                          Y/JS
Through objection code means withdrawn Eber Defendants' Amended Privilege Log 9/29/2017 Production

          Bates Number            Date of         T)l~e   of Document       General Subject                  Author(s)              Addressee(s)       Reason Document
                                 Document                                      Matter                                                                   Withheld From
                                                                                                                                                            Disclosure
~L      00000713               11/27/2009        Electronic mai l and   Follow up to                  Wendy Eber                 Elliot Gumaer,       Attorney Client


~
        00000713a-t                              bank document          conversation                                             Esq .                Privilege
                                                 drafts                 regarding EBWLC                                          cc: Lester Eber
                                                                        debt

~L      00000714-
        00000728
                               3/22/2010         Electronic mail and
                                                 Security Agreement
                                                                        Request to review
                                                                        and comment on
                                                                                                      Janet Lissow on
                                                                                                      behalf of Lester
                                                                                                                                 Elliot Gumaer,
                                                                                                                                 Esq.
                                                                                                                                                      Attorney Client
                                                                                                                                                      Privilege
    f                                            draft                  bank documents                Eber                       cc: Lester Eber
 vJ                                                                     and
                                                                        correspondence
        00000729               10/5/2011         Electronic mail        Money Lester                  Wendy Eber                 Janet Lissow         Att orney Client
M-                                                                      Eber loaned to                                                                Privilege
f                                                                       EBWLC
                                                                                                                                                      Attorney Client
NL      00000729               10/5/2011         Electronic mail        Money Lester
                                                                        Eber loaned to
                                                                                                      Lester Eber                Wendy Eber
                                                                                                                                 cc: Janet Lissow     Privilege
    ~
                                                                        EBWLC
        00000729                                 Electronic mail        Money Lester                  Leste r Eber               Wendy Eber           Attorney Client
 NL
 ~
                               10/1/2011
                                                                        Eber loaned to                                                                Privilege
                                                                        EBWLC
        00000729               9/30/2011         Electronic mail        Money Lester                  Lester Eber                Wendy Eber           Attorney Client
 NL                                                                     Eber loaned to                                                                Privilege
    ~                                                                   EBWLC

N(--L   00000729-
        00000731
                               9/29/2011         Electronic mail        Money Lester
                                                                        Eber loaned to
                                                                                                      David Belt, Esq .          Lester Eber
                                                                                                                                 cc: Russell Green,
                                                                                                                                                      Attorney Client
                                                                                                                                                      Privilege
                                                                        EBWLC                                                    Esq.
        00000732-              9/29/2011-        Electronic mail        * duplicate of                * duplicate of             * duplicate of       Attorney Client
        00000733               10/5/2011                                Bates 00000729-               Bates                      Bates 00000729-      Privilege
                                                                        0000073 1                     00000729-                  00000731
                                                                                                      00000731
                                                                                       - - - - - - --- - - - - - - - - ---
          (                                                                          (
                                 Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 3 of 34
                                                                                                                                                          (
        Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et a/.
        United States District Court for the Southern District
        Civ. Action No.: 16-cv-9517(LAK)

                                                 Eber Defendants' Amended Privilege Log 9/29/2017 Production


NL      00000734               3/22/2010          Electronic mail            Questions
                                                                             regarding bank
                                                                                                Wendy Eber         Glenn Sturm, Esq.
                                                                                                                   cc: Lester Eber
                                                                                                                                        Attorney Client
                                                                                                                                        Privilege
 F                                                                           loan documents


~L
        00000734               2/26/2010          Electronic mail            Forwarding         Wendy Eber         Wendy Eber           Attorney Client
y                                                                            2/23/2010
                                                                             electronic mail,
                                                                                                                                        Privilege

                                                                             below
        00000734-              2/23/2010          Electronic mail            Questions          Steve Park, Esq.   Wendy Eber           Attorney Client
f       00000735                                                             regarding loan                        cc: Will Gaines,     Privilege
                                                                             documents                             Esq.
                                                                                                                   cc: Patty Byrd,
                                                                                                                   Esq.
                                                                                                                   cc: Glenn Sturm,
                                                                                                                   Esq .

        00000735               2/23/2010         Electronic mail             Questions          Glenn Sturm,       Steve Park, Esq .    Attorney Client
f                                                                            regarding bank     Esq.               cc: Will Gaines,     Privilege
                                                                             loan documents                        Esq .
                                                                                                                   cc: Patty Byrd,
                                                                                                                   Esq.
                                                                                                                   cc: Wendy Eber
        00000735               2/23/2010         Electronic mail             Questions          Will Gaines,       Glenn Sturm, Esq.    Attorney Client
 ~                                                                           regarding bank     Esq.                                    Privilege
                                                                             loan documents

 f      00000735 -
        00000736
                               2/22/2010         Electronic mail             Questions
                                                                             regarding bank
                                                                                                Glenn Sturm,
                                                                                                Esq .
                                                                                                                   Will Gaines, Esq.    Attorney Client
                                                                                                                                        Privilege
                                                                             loan documents
    y   00000736               2/22/2010         Electronic mail             Questions          Will Gaines,       Glenn Sturm, Esq .   Attorney Client
                                                                             regarding bank     Esq.                                    Privilege
                                                                             loan documents
         (                                                      ( 136-12 Filed 10/23/18 Page 4 of 34
                                Case 1:16-cv-09517-LAK-KHP Document
                                                                                                                                                         (
       Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et a/.
       United States District Co ~t for the Southern District
       Civ. Action No.: 16-cv-9517(LAK)

                                                Eber Defendants' Amended Privilege Log 9/29/2017 Production

       00000736               2/22/2010         Electronic mail         Questions             Glenn Sturm,        Will Gaines, Esq .   Attorney Client
  f                                                                     regarding bank        Esq .               cc: Patty Byrd,      Privilege
                                                                        loan documents                            Esq .
                                                                                                                  cc: Wendy Eber
       00000736               2/22/2010         Electronic mail         Questions             Wendy Eber          Patty Byrd, Esq.     Attorney Client
 f                                                                      regarding bank                                                 Privilege
                                                                        loan documents

  f    00000736-
       00000737
                              2/22/2010         Electronic mail         Questions
                                                                        regarding bank
                                                                                              Patty Byrd , Esq.   Wendy Eber           Attorney Client
                                                                                                                                       Privilege
                                                                        loan documents
       00000738               1/19/2012         Electronic mail         Forwarding            Lester Eber         Janet Lissow         Attorney Client
t'JL                                                                    1/18/2012                                                      Privilege
 ·f                                                                     electronic mail,
                                                                        below

f\JL   00000738-
       00000739
                              1/18/2012         Electronic ma il        Questions
                                                                        regarding bank
                                                                                              David Belt, Esq .   Lester Eber          Attorney Client
                                                                                                                                       Privilege
 ~                                                                      loan documents

       00000741               3/9/2012          Electronic mail         Confirming            Wendy Eber          Elliot Gumaer,       Attorney Client
lJL                                                                     telephone                                 Esq.                 Privilege


 ~
                                                                        conference with                           cc: Lester Eber
                                                                        Glenn Sturm, Esq .
                                                                        regarding bank
                                                                        relationship issues
       00000741               3/9/2012          Electronic mail         Bank relationship     Elliot Gumaer,      Wendy Eber           Attorney Client       I

wNf-
 t
                                                                        issues                Esq.                cc: Lester Eber      Privilege
       00017223               8/4/2017          Electronic mail         Client forwarding     Wendy Eber          Underberg &          Attorney Client
                                                                        documents to                              Kessler LLP          Privilege
                                                                        Underberg &
                                                                        Kessler LLP
      (                                                     ( 136-12 Filed 10/23/18 Page 5 of 34
                            Case 1:16-cv-09517-LAK-KHP Document
                                                                                                                                       (
    Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, eta/.
    United States District Court for the Southern District
    Civ. Action No.: 16-cv-9517(LAK)

                                            Eber Defendants' Amended Privilege Log 9/29/2017 Production

    00017372               8/4/2017          Electronic mail        Client forwarding    Wendy Eber    Underberg &   Attorney Client
                                                                    documents to                       Kessler LLP   Privilege
                                                                    Underberg &
                                                                    Kessler LLP
    00017391               8/4/2017          Electronic mail        Client forwarding    Wendy Eber    Underberg &   Attorney Client
                                                                    documents to                       Kessler LLP   Privilege
                                                                    Underberg &
                                                                    Kessler LLP
    00017665               8/4/2017          Electronic mail        Client forwarding    Wendy Eber    Underberg &   Attorney Client
                                                                    documents to                       Kessler LLP   Privilege
                                                                    Underberg &
                                                                    Kessler LLP
p   00017666-              6/7/2016          Settlement             Confidential         Bond          Wendy Eber    Attorney Client
    00017670                                 Agreement drafts       Summary of Key       Schoeneck &                 Privilege
                                             EBWLC/ PBGC            Terms                King PLLC
    00017687               8/4/2017          Electronic mail        Client forwarding    Wendy Eber    Underberg &   Attorney Client
                                                                    documents to                       Kessler LLP   Privilege
                                                                    Underberg &
                                                                    Kessler LLP
    00017769              8/4/2017           Electronic mail        Client forwarding    Wendy Eber    Underberg &   Attorney Client
                                                                    documents to                       Kessler LLP   Privilege
                                                                    Underberg &
                                                                    Kessler LLP
    00017776              8/4/2017           Electronic mail        Client forwarding    Wendy Eber    Underberg &   Attorney Client
                                                                    documents to                       Kessler LLP   Privilege
                                                                    Underberg &
                                                                    Kessler LLP
    00017818              8/4/2017          Electronic mail         Client forward ing   Wendy Eber    Underberg &   Attorney Client
                                                                    documents to                       Kessler LLP   Privilege
                                                                    Underberg &
                                                                    Kessler LLP
     (                                                     ( 136-12 Filed 10/23/18 Page 6 of 34
                            Case 1:16-cv-09517-LAK-KHP Document
                                                                                                                                                   (
    Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, eta/.
    United States District Court for the Southern District
    Civ. Action No.: 16-cv-9517(LAK}

                                                    Eber Defendants' Privilege Log May 8, 2018 Production

      Bates Number           Date of            Type of                  General Subject      Author(s}        Addressee(s}         Reason Document
                            Document           Document                     Matter                                                   Withheld From
                                                                                                                                       Disclosure
    EB-00026240           April 10, 2014   Electronic mail       Subpoenas Harris          Joseph Nacca,     Ingrid Palermo,       Attorney Work
                                                                 Beach v. Eber             Esq.              Esq .                 Product
    EB-00026240-           April 7, 2014   Electronic mail       Harris Beach v. Eber      Edward            Cindy Raskopf         Attorney Work
    EB-00026241                                                                            Hourihan, Esq .   cc to Josesph         Product
                                                                                                             Nacca, Esq.
    EB-00026241            April 7, 2014   Electronic mail       Harris Beach v. Eber      David Hardy,      Edward Hourihan,      Attorney Work
                                                                                           Esq .             Esq .                 Product
    EB-00026241-            March 28,      Electronic mail       Harris Beach v. Ebe r     Kevin             David Ha rdy, Esq .   Attorney Work
    EB-00026242               2014                                                         Tompsett, Esq .   cc to Sherwin         Product
                                                                                                             Yoder, Esq.
    EB-00026242-            March 28,      Electronic mail       Appellate Divi sion       Kevin             Sherwin Yoder,        Attorney Work
    EB-00026243               2014                               Decision                  Tompsett, Esq .   Esq.                  Product
                                                                                                             cc to Joseph
                                                                                                             Picciotti
    EB-00026244              Undated       Notes/Questions       Harris Beach v. Eber      W. Eber           Bond, Schoenick       Attorney Client
F                                                                                                            & King                Privilege
    EB-00026245            February 13,    Electronic ma il      Harris Beach v. Eber      Ingrid Palermo,   Susan Heffner         Attorney Client
                              2015                                                         Esq.                                    Privilege
    EB-00026245            February 13,    Electron ic mail      Lester Eber's Affidavit   Wendy Eber        Ingrid Palermo,       Attorney Client
                              2015                               in Harris Beach v. Eber                     Esq .                 Privilege
    EB-00026246-           February 13,    Chart                 Harris Beach v. Eber      Wendy Eber        Ingrid Palermo,       Attorney Client
    EB-00026247               2015                                                                           Esq.                  Privilege
    EB-00026248-           October 27,     Letter                Settlement of Ha rris     Ingrid Palermo,   Wendy Eber            Attorney Client
    EB-00026250               2015                               Beach v. Eber             Esq .             Lester Eber           Privilege
    EB-00026251-            Undated        Notes/Questions       Settlement of Harris      John Herbert,     Bond, Schoeneck       Attorney Client
    EB-00026253                                                  Beach v. Eber             Esq.              & King PLLC           Privilege/Attorney
                                                                                                                                   Work Product
                                                                -- ---
 (                                                      ( 136-12 Filed 10/23/18 Page 7 of 34
                         Case 1:16-cv-09517-LAK-KHP Document
                                                                                                                                                 (
Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et at.
Un ited States District Court for the Southern District
Civ. Action No.: 16-cv-9517(LAK)

                                              Eber Defendants' Privilege Log May 8, 2018 Production

EB-00026254             October 7,      Electronic mail     Settlement of Harris       John Herbert,     Edward Hourihan,      Attorney Client
                          2015                              Beach v. Eber              Esq.              Esq.                  Privilege
                                                                                                         Cc to Wendy Eber,
                                                                                                         Lester Eber
EB-00026255            May 29, 2015     Electronic mail      Harris Beach v. Eber      Edward            Cindy Raskopf         Attorney Work
                                                                                       Hourihan, Esq.                          Product
EB-00026255-           May 27, 2015     Electronic mail      Lester Eber's Affidavit   Lonie Hassel,     Ingrid                Attorney Client
EB-00026256                                                  in Harris Beach v. Eber   Esq .             Palermo, Esq .,       Privilege/Attorney
                                                                                                         Wendy Eber,           Work Product
                                                                                                         Lester Eber, John
                                                                                                         Herbert, Esq.,
                                                                                                         Edward Hourihan,
                                                                                                         Esq .

EB-00026256-           May 20, 2015     Electronic Mail     Lester Eber's Affidavit    Ingrid Palermo,   Gary Ford, Esq.,      Attorney Client
EB-00026257                                                 in Harris Beach v. Eber    Esq .             Lonie Hassel, Esq.,   Privilege/ Attorney
                                                                                                         Wendy Eber,           Work Product
                                                                                                         Lester Eber, John
                                                                                                         Herbert, Esq.
                                                                                                         cc to Edward
                                                                                                         Hourihan, Esq.
EB-00026258           December 15,      Electronic Mail     Harris Beach v. Eber       Edward            Ingrid Palermo,       Attorney Client
                         2014                                                          Hourihan, Esq.    Esq., Joseph          Privilege/Attorney
                                                                                                         Nacca, Esq .          Work Product
EB-00026258-          December 15,      Electronic mail     Harris Beach v. Eber       Wendy Eber        Edward Hourihan,      Attorney Client
EB-00026259              2014                                                                            Esq ., John           Privilege
                                                                                                         Herbert, Esq .
                                                                                                         cc to Lester Eber
EB-00026260           December 15,      Electronic mail     Harris Beach v. Ebe r      Wendy Eber        David Belt, Esq .     Attorney Client
                         2014                                                                                                  Privilege
 (                                                      (
                         Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 8 of 34
                                                                                                                                               (
Daniel K/eeberg, Lisa Stein and Audrey Hays v. Lester Eber, eta/.
United States District Court for the Southern District
Civ. Action No.: 16-cv-9517(LAK)

                                             Eber Defendants' Privilege Log May 8, 2018 Production


EB-00026260           December 14,     Electronic mail     Harris Beach v. Eber     Edward              Lester Eber,         Attorney Client
                         2014                                                       Hourihan, Esq.      Wendy Eber, John     Privilege
                                                                                                        Herbert, Esq.
EB-00026261-          December 15,     Electronic mail     Harris Beach v. Eber     W . Eber            Edward Hourihan,     Attorney Client
EB-00026262              2014                                                                           Esq ., John          Privilege
                                                                                                        Herbert, Esq .
EB-00026263           December 15,     Electronic mail     Harris Beach v. Eber     Wendy Eber          Edward Hourihan,     Attorney Client
                         2014                                                                           Esq., John           Privilege
                                                                                                        Herbert, Esq.
                                                                                                        cc to Lester Eber
EB-00026263-          December 15,     Electronic mail     Harris Beach v. Eber     David Belt, Esq .   Wendy Eber           Attorney Client
EB-00026264 .            2014                                                                                                Privilege/Attorney
                                                                                                                             Work Product
EB-00026264 -         December 14-     Electronic mail     * duplicate of Bates     * duplicat e of     * duplicate of       Attorney Client
EB-00026265             15,2014                            EB-00026260              Bates EB-           Bates EB-            Privilege
                                                                                    00026260            00026260
EB-00026266            December 7,     Electronic mail     Harris Beach v. Ebe r    Edward              Joseph Nacca,        Attorney Work         .
                          2014                             motions                  Hourihan, Esq.      Esq., Ingrid         Product                   I

                                                                                                        Palermo, Esq .,
                                                                                                        Julie Roth, Esq .,
                                                                                                        Brian Laudadio,
                                                                                                        Esq.
EB-00026266            December 7,     Electronic mail     Harris Beach v. Ebe r    Edward              Joseph Nacca,        Attorney Work
                          2014                             motions                  Hourihan, Esq .     Esq.                 Product
EB-00026266            December 7,     Electronic mail     Harris Beach v. Eber     Joseph Nacca,       Edward Hourihan,     Attorney Work
                          2014                             motions                  Esq .               Esq.                 Product
EB-00026267             August 11,     Electronic mail     Fourth Department        Ingrid Palermo,     Edward Hourihan,     Attorney Work
                          2014                             appeal Harris Beach v.   Esq .               Esq .                Product
                                                           Eber                                         cc to Cindy
                                                                                                        Raskopf
         (                                                     ( 136-12 Filed 10/23/18 Page 9 of 34
                                Case 1:16-cv-09517-LAK-KHP Document
                                                                                                                                                      (
        Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, eta/.
        United States District Court for the Southern District
        Civ. Action No.: 16-cv-9517(LAK)

                                                     Eber Defendants' Privilege Log May 8, 2018 Production

        EB-00026267             August 11,     Electronic ma il    Fourth Department        David Hardy,       Ingrid Palermo,      Attorney Work
                                  2014                             appeal Harris Beach v.   Esq.               Esq .                Product
                                                                   Eber                                        cc to Wendy Eber
        EB-00026268           April 25, 2014   Electronic mail     Harris Beach v. Eber     David Ha rdy,      Ingrid Palermo,      Attorney Client
                                                                                            Esq .              Esq.                 Privilege
                                                                                                               cc to Wendy Eber
        EB-00026269-          April 25, 2014   Electronic mail     Harris Beach v. Eber     Ingrid Palermo,    Edward Hourihan,     Attorney Client
        EB-00026270                                                                         Esq.               Esq .                Privilege, Attorney
                                                                                                               cc to Cindy          Work Product
                                                                                                               Raskopf
        EB-00026271           April 25, 2014   Memorandum          Harris Beach v. Eber     Edward             Ingrid Palermo,      Attorney Work
                                                                                            Hourihan, Esq.     Esq., Gregory        Product
                                                                                                               McDonald, Esq.                             '

                                                                                                               Joseph Nacca,
                                                                                                               Esq.
        EB-00026272
   r-                          February 29,    Electronic mail     Forwarding Paul          Wendy Eber         Janet Lissow         Attorney Client

   w                              2012                             Keneally, Esq .
                                                                   February 29, 2012
                                                                                                                                    Privilege

                                                                   electronic mail, below

        EB-00026272-           February 29,    Electronic mail     Harris Beach v. Eber     Paul Keneally,     Wendy Eber,          Attorney Client
  F     EB-00026273               2012                                                      Esq.               Lester Eber, Glenn   Privilege
  w                                                                                                            Sturm, Esq . James
                                                                                                               Robertson, Esq.,
                                                                                                               David Hardy, Esq .
                                                                                                               ccto William
                                                                                                               Brueckner, Esq .
                                                                                                               Rachel Bandych,
                                                                                                               Esq .

~,\J    EB-00026274            February 8,
                                 2012
                                               Electronic Mail     Harris Beach v. Eber     Marino
                                                                                            Fernandez, Esq .
                                                                                                               Janet Lissow
                                                                                                               cc to Wendy Eber
                                                                                                                                    Attorney Client
                                                                                                                                    Privilege
       (                                                     ( 136-12 Filed 10/23/18 Page 10 of 34
                             Case 1:16-cv-09517-LAK-KHP Document
                                                                                                                                                  (
      Daniel K/eeberg, Lisa Stein and Audrey Hays v. Lester Eber, et a/.
      Un ited States District Court for the Southern District
      Civ. Action No.: 16-cv-9517(LAK)

                                                    Eber Defendants' Privilege Log May 8, 2018 Production



f,w   EB-00026275-
      EB-00026279
                             January 31,
                                2012
                                              Letter and Reply    Harris Beach v. Eber    Ma rino
                                                                                          Fernandez, Esq .
                                                                                                             Lester Eber        Attorney Client
                                                                                                                                Privilege
      EB-00026280            October 15,      Electronic mail     Forwarding Joseph       Edward             Cindy Raskopf      Attorney Work
                                2014                              Nacca October 10,       Hou rihan, Esq.                       Product
                                                                  2014 electronic mail,
                                                                  below
      EB-00026280-           October 10,      Electronic mail     Harris Beach v. Eber    Joseph Nacca,      Edward Hourihan,   Attorney Work
      EB-00026281               2014                                                      Esq.               Esq .              Product
      EB-00026282            October 15,      Electronic mail     Forwarding Cindy        Edward             Cindy Raskopf      Attorney Work
                                2014                              Raskopf October 14,     Hourihan, Esq.                        Product
                                                                  2014 electronic mail,
                                                                  below
      EB-00026282            October 14,      Electronic mail     Harris Beach v. Eber    Cindy Raskopf      Edward Hourihan,   Attorney Work
                                2014                                                                         Esq ., Ingrid      Product
                                                                                                             Palermo, Esq .,
                                                                                                             Joseph Nacca,
                                                                                                             Esq.
      EB-00026283           December 16,      Electronic mail     Harris Beach v. Eber    Joseph Nacca,      Edward Hourihan,   Attorney Work
                               2014                                                       Esq.               Esq .              Product
                                                                                                             cc to Ingrid
                                                                                                             Palermo, Esq .
      EB-00026283 -         December 15,      Electronic mail     Harris Beach v. Eber    Wendy Eber         Edward Hourihan,   Attorney Client
      EB-00026284              2014                                                                          Esq .              Privilege
                                                                                                             cc to John
                                                                                                             Herbert, Esq .
      EB-00026285            January 26,      Electronic ma il    Motion in Harris        Wendy Eber         Ingrid Palermo,    Attorney Client
                                2015                              Beach v. Eber                              Esq ., John        Privilege
                                                                                                             Herbert, Esq .,
                                                                                                             Lester Eber,
                                                                                                             cc to Edward
                                                                                                             Hourihan, Esq .
     (                                                                      (                                                                  (
                           Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 11 of 34
    Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, eta/.
    United States District Court for the Southern District
    Civ. Action No.: 16-cv-9517(LAK)

                                                 Eber Defendants' Privilege Log May 8, 2018 Production


    EB-00026286            January 23,     Electronic mail      Harris Beach v. Eber   Edward            Mary Moore, Esq.,   Attorney Work
                              2015                                                     Hourihan, Esq.    Ingrid Palermo,     Product
                                                                                                         Esq., Joseph
                                                                                                         Nacca, Esq.
    EB-00026286           December 15,     Electronic mail      Harris Beach v. Eber   Edward            Ingrid Palermo,     Attorney Work
                             2014                                                      Hourihan, Esq .   Esq., Joseph        Product
                                                                                                         Nacca, Esq .
    EB-00026286-          December 15,     Electronic mail      * duplicate of Bates   * duplicate of    * duplicate of      Attorney Client
    EB-00026288              2014                               EB-00026283-           Bates EB-         Bates EB-           Privilege
                                                                EB00026284             00026283-         00026283-
                                                                                       EB00026284        EB00026284
f   EB-00026289           December 15,     Electronic mail      Eber Bank Agreement    John Herbert,     Edward Hourihan,    Attorney Client
                             2014                                                      Esq .             Esq.,               Privilege
                                                                                                         cc to Wendy Eber
    EB-00026290             March 25,      Handwritten          Harris Beach v. Eber   Bond,             Bond, Schoeneck     Attorney Work
                              2016         strategy notes                              Schoeneck &       & King PLLC         Product
                                                                                       King PLLC
    EB-00026291             January 5,     Handwritten          Harris Beach v. Eber   Bond,             Bond, Schoeneck     Attorney Work
                              2016         strategy notes                              Schoeneck &       & King PLLC         Product
                                                                                       King PLLC
    EB-00026292             January 4,     Handwritten          Harris Beach v. Eber   Bond,             Bond, Schoeneck     Attorney Work
                              2016         strategy notes                              Schoeneck &       & King PLLC         Product
                                                                                       King PLLC
    EB-00026293              Undated       Confidential         Harris Beach v. Eber   Bond,             Bond, Schoeneck     Attorney Work
                                           Settlement                                  Schoeneck &       & King PLLC         Product
                                           Calculation                                 King PLLC
                 (                                                                       (                                                                  (
                                        Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 12 of 34
        Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, eta/.
        United States District Court for the Southern District
        Civ. Action No.: 16-cv-9517(LAK)

                                                               Eber Defendants' Privilege Log 6/6/2018 Production

          Bates Number            Date of         T~~e of Document           General Subject      Author(s}         Addressee(s}      Reason Document
                                 Document                                       Matter                                                 Withheld From
                                                                                                                                         Disclosure
1\ll    EB-00026612- EB-       5/31/2012         Electronic mail with       L. Eber loan       W. Eber           E. Gumaer, Esq .    Attorney Client
        00026626                                 attachment                 balance and                          L. Eber             Privilege

3                                                                           EBWLC
                                                                            outstanding
                                                                            liabilities
Jc.••   EB-00026627            12/14/2010        Electronic mail            Eber Bros.         W. Eber           E. Gumaer, Esq .    Attorney Client
        NL, F, W                                                            Retirement Plan                                          Privilege
   f    EB-00026627- EB-       12/13/2010        Electronic mail            Eber Bros.         D. Mehalick,      W. Eber             Attorney Client
        00026628                                                            Retirement Plan    Esq.                                  Privilege
~L      EB-00026629            2/26/2010         Electronic mail            EBWLC bank loan    W. Eber           L. Eber,            Attorney Client
                                                                            documents                            E. Gumaer, Esq.     Privilege
  f-
  W                                                                                                              cc to G. Sturm,
                                                                                                                 Esq.
~L      EB-00026629            2/26/2010         Electronic mail            Forwarding         W. Eber           W. Eber             Attorney Client
                                                                            2/23/2010                                                Privilege
                                                                            electronic mail,
                                                                            below

  r     EB-00026629- EB-
        00026630
                               2/23/2010         Electronic mail            EBWLC bank loan
                                                                            documents
                                                                                               S. Park, Esq.     W. Eber, cc to
                                                                                                                 W. Gaines, Esq .,
                                                                                                                 P. Byrd, Esq.,
                                                                                                                                     Attorney Client
                                                                                                                                     Privilege          I




                                                                                                                 G. Sturm, Esq .

 ~      EB-00026631            12/17/2009        Electronic mail            CNB loan           W. Eber           P. Dalton, Esq.,
                                                                                                                 E. Gumaer, Esq.,
                                                                                                                                     Attorney Client
                                                                                                                                     Privilege
   W                                                                                                             L. Eber, Esq .

  f     EB-00026631            12/17/2009        Electronic mail            CNB loan           P. Dalton, Esq.   E. Gumaer, Esq.,    Attorney Client
  W                                                                                                              L. Eber, W. Eber    Privilege


  (r    EB-00026631            12/17/2009        Electronic mail            CNB loan           E. Gumaer, Esq.   L. Eber,            Attorney Client
  W                                                                                                              P. Dalton, Esq .,   Privilege
                (                                                                    (
                                       Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 13 of 34
                                                                                                                                                     (
       Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et a/.
       United States District Court for the Southern District
       Civ. Action No.: 16-cv-9517(LAK)

                                                              Eber Defendants' Privilege Log 6/6/2018 Production

                                                                                                             W. Eber
   EB-00026631 -       EB-    12/17/2009        Electronic mail         CNB loan          L. Eber            P. Dalton, Esq .,     Attorney Client
fW 00026632                                                                                                  E. Gumaer, Esq .,     Privilege
                                                                                                             W. Eber
~I..   EB-00026633            3/12/2012         Electronic mail         EBWLC document    W. Eber            E. Gumaer, Esq .,     Attorney Client
 f ~                                                                    draft                                cc to L. Eber         Privilege
       EB-00026633            3/12/2012         Electronic mail         EBWLC document    M . Parker         W . Eber, cc to       Attorney Client
 f                                                                      draft             (Paralegal at      L. Eber,              Privilege
~                                                                                         Underberg &        P. Keneally, Esq.,
                                                                                          Kessler LLP)       E. Russell, Esq.

~
       EB-00026633            3/12/2012         Electronic mail         EBWLC document    W . Eber           M. Parker, cc to      Attorney Client
                                                                        draft                                L. Eber               Privilege
       EB-00026634            3/2/2012          Electronic mail         EBWLC document    M . Parker         W. Eber, cc to        Attorney Client
 f-                                                                     draft                                P. Keneally, Esq .,   Privilege
\-1                                                                                                          E. Russell, Esq.
       EB-00026634            3/2/2012          Electronic mail         EBWLC document    W. Eber            M . Parker, cc to     Attorney Client
(-
w                                                                       draft                                P. Keneally, Esq.,
                                                                                                             E. Russell, Esq .
                                                                                                                                   Privilege

       EB-00026634- EB-       3/2/2012          Electronic mail         EBWLC document    M. Parker          W. Eber, cc to        Attorney Client
f      00026636                                                         draft                                P. Keneally, Esq .,   Privilege
w                                                                                                            E. Russell, Esq .
       EB-00026637            2/2012            Written Consent         EBWLC document    Underberg &        W. Eber,              Attorney Client
 f                                                                      draft             Kessler LLP        P. Keneally,          Privilege
 \J                                                                                                          E. Russell
tJL    EB-00026638            10/13/2015        Electronic mail         Legal advice      W. Eber            E. Gumaer             Attorney Client
 f ~                                                                    regarding PBGC                                             Privilege
       EB-00026638            10/6/2015         Electronic mail         Legal advice      W. Eber            E. Gumaer             Attorney Client
 NL                                                                     regarding PBGC                                             Privilege
 y \-J
       EB-00026638            9/25/2015         Electronic mail         Legal advice      I. Palermo, Esq.   W. Eber, J.           Attorney Client
 f                                                                      regarding PBGC                       Herbert, Esq., cc     Privilege
vJ                                                                                                           to E. Hourihan,
                (                                                                          (                                                                 (
                                        Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 14 of 34
       Daniel K/eeberg, Lisa Stein and Audrey Hays v. Lester Eber, et a/.
       United States District Court for the Southern District
       Civ. Action No.: 16-cv-9517(LAK)

                                                               Eber Defendants' Privilege Log 6/6/2018 Production

                                                                                                                    Esq., M . Kreps,
                                                                                                                    Esq.

 6     EB-00026638- EB-
       00026639
                              undated            Electronic mail            Legal advice
                                                                            regarding PBGC
                                                                                                C. Johnson, Esq.    I. Palermo, Esq.       Attorney Client
                                                                                                                                           Privilege

 F     EB-00026640- EB-       4/20/2018          Memorandum                 Legal Advice
                                                                            regarding PBGC
                                                                                                I. Palermo, Esq.
                                                                                                C. Johnson, Esq .
                                                                                                                    EBWLC                  Attorney Client
                                                                                                                                           Privilege
       00026642
vL     EB-00026643            7/2/2013           Electronic mail            Legal Advice        W. Eber             E. Gumaer, Esq.        Attorney Client
 t=-   ~                                                                    regarding PBGC                                                 Privilege
       EB-00026643- EB-       7/2/2013           Electronic Mail            Legal Advice        T. Gigot, Esq.      W. Eber, cc to G.      Attorney Client
 f-    00026644                                                             regarding PBGC                          Ford, Esq., J.         Privilege
 w                                                                                                                  Herbert, Esq.
\\ll   EB-00026645            12/13/2012         Electronic mail            CNB document        W. Eber             E. Gumaer, Esq.        Attorney Client
 rJ f                                                                                                                                      Privilege
 tJ EB-00026646               12/13/2012         Electronic mail            CNB document        W. Eber             E. Gumaer, Esq.        Attorney Client
 \"1 f                                                                                                                                     Privilege
       EB-00026647- EB-       11/7/2012          Letter                     Alexbay case        M . Beyma, Esq .    W . Eber,              Attorney Client
vJ     00026648                                                                                                     G. Sturm, Esq.,        Privilege
 F                                                                                                                  cc toP . Keneally,     *omits E. Gumaer, who
 C                                                                                                                  Esq.                   produced this i
  y.   EB-00026649            7/31/2012         Electronic mail             Teamsters Union     W. Eber             V. DeBella, Esq.       Attorney Client
                                                                                                                                           Privilege
NL     EB-00026650            6/7/2012          Electronic mail             EBWLC draft         W. Eber             E. Gumaer, Esq.        Attorney Client
 f \J                                                                       document                                cc to J. Lissow        Privilege
       EB-00026650            6/6/2012          Electronic mail             EBWLC draft         M . McHugh          W. Eber, L. Eber,      Attorney Client
 f                                                                          document            (Admin.             G. Sturm, Esq.,        Privilege
 w                                                                                              Assistant at        D. Belt, Esq., cc to
                                                                                                Underberg           S. Gersz, Esq.,
                                                                                                Kessler LLP)        P. Keneally, Esq .,
                                                                                                                    M . Beyma, Esq.
 f     EB-00026651            3/12/2012         Electronic mail             L. Eber Affidavit   W. Eber             W. Brueckner,          Attorney Client
yJ     C                                                                                                            Esq., cc to E.         Privilege
                                                                                                                    Gumaer, L. Eber
               (                                                                         (                                                                     (
                                        Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 15 of 34
      Daniel K/eeberg, Lisa Stein and Audrey Hays v. Lester Eber, eta/.
      United States District Court for the Southern District
      Civ. Action No.: 16-cv-9517(LAK)

                                                             Eber Defendants' Privilege Log 6/6/2018 Production




       EB-00026651           3/12/2012         Electronic mail            L. Eber Affidavit   W . Brueckner,     L. Eber, cc to         Attorney Client
      C                                                                                       Esq.               W. Eber,               Privilege
                                                                                                                 G. Sturm, Esq.,
                                                                                                                 P. Keneally, Esq .
N. t.,JEB-00026652
         C
                             3/13/2012         Electronic mail            Alexbay case        E. Gumaer, Esq .   W. Eber                  Attorney Client
                                                                                                                                          Privilege
      EB-00026653            5/28/2010         Electronic mail            Eber CT             W. Eber            P. Dalton, Esq ., cc     Attorney Client
f                                                                                                                to J. Runke, Esq.        Privilege
      EB-00026653            5/26/2010         Electronic mail            Eber Ct             E. Gumaer, Esq.    W. Eber                  Attorney Client
     .\J                                                                                                                                  Privilege

v vEB-00026653               5/26/2010         Electronic mail            Eber CT             W. Eber            E. Gumaer, Esq .         Attorney Client
                                                                                                                                          Privilege
      EB-00026653            5/26/2010         Electronic mail            EberCT              G. Sturm, Esq.     T. Gigot, Esq., cc       Attorney Client
     "\)                                                                                                         toW. Eber                Privilege
      EB-00026654            5/26/2010         Memorandum                 Eber CT             G. Sturm, Esq .    P. Dalton, Esq ., cc     Attorney Client
      ~                                                                                                          toW. Eber,               Privilege/Attorney
                                                                                                                 L. Eber                  Work Product
     ' ~ -00026655           3/9/2010          Electronic mail        CNB                     W. Eber            E. Gumaer, Esq.,         Attorney Client
                                                                                                                 cc to L. Eber          · Privilege
      EB-00026655            3/9/2010          Electronic mail        CNB                     E. Gumaer, Esq.    W . Eber, cc to        Attorney Client
     1\JL-                                                                                                       L. Eber                Privilege
      EB-00026656            05/20/2014        Electronic mail        Harris Beach v.         L. Eber            W. Eber                Attorney Client
N                                                                     Eber                                                              Privilege
      EB-00026656            5/20/2014         Electronic mail        Harris Beach v.         D. Hardy, Esq.     W. Eber                Attorney Client
                                                                      Eber                                       L. Eber                Privilege
      EB-00026657            10/25/2012        Electronic mail        D4 v. Eber*             L. Eber            S. Carling, Esq .,     Attorney Client
                                                                      Eber = EBWLC                               W. Eber,               Privilege
                                                                                                                 P. Keneally, Esq.
    F EB-00026657            10/25/2012        Electronic mail        D4 v. Eber              S. Carling, Esq.   W. Eber,               Attorney Client
    W
              (                                                                       (
                                     Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 16 of 34
                                                                                                                                                          (
     Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, eta/.
     United States District Court for the Southern District
     Civ. Action No. : 16-cv-9517(LAK)

                                                             Eber Defendants' Privilege log 6/6/2018 Production

                                                                                                                 P. Keneally, Esq.,    Privilege
                                                                                                                 cc to L. Eber



F    EB-00026657- EB-       10/25/2012        Electronic mail            D4 v. Eber          W. Eber             S. Carling, Esq.,     Attorney Client
     00026658                                                                                                    P. Keneally, Esq .,   Privilege
W
                                                                                                                 cc to L. Eber

     EB-00026659            10/1/2013         Electronic mail            Benderson v. Eber   L. Eber             W. Eber               Attorney Client
                                                                                                                                       Privilege
     EB-00026659            10/1/2013         Electronic mail            Benderson v. Eber   W. Eber             L. Eber,              Attorney Cl ient
                                                                                                                 P. Keneally, Esq.     Privilege
     EB-00026659            10/1/2013         Electronic mail            Benderson v. Eber   L. Eber             W. Eber,              Attorney Client
F                                                                                                                P. Keneally, Esq .    Privilege
W    EB-00026659            10/1/2013         Electronic mail            Benderson v. Eber   W. Eber             P. Keneally, Esq .,   Attorney Client
                                                                                                                 L. Eber               Privilege
     EB-00026659            10/1/2013         Electronic mail            Benderson v. Eber   P. Keneally, Esq.   W. Eber,              Attorney Client
                                                                                                                 L. Eber               Privilege

F    EB-00026660            10/25/2012        Electronic mail            D4 v. Eber          L. Eber             S. Carling, Esq.,     Attorney Client
                                                                                                                 W. Eber, cc to        Privilege
W                                                                                                                P. Keneally, Esq.

F    EB-00026660            10/25/2012        Electron ic mail           D4 v. Eber          S. Carling, Esq.    W . Eber,             Attorney Client
                                                                                                                 L. Eber, cc to        Privilege
W                                                                                                                P. Keneally, Esq.

~~
 ... EB-00026661            6/1/2012          Electronic mail         Alexbay case           W. Eber             E. Gumaer, Esq .      Attorney Client
                                                                                                                                       Privilege
     EB-00026661 - EB-      5/24/2012         Electronic mail        Alexbay case            D. Derwoyed         L. Eber,              Attorney Client
NL   00026662                                                                                (Admin.             W. Eber, cc to        Privilege
r    C                                                                                       Ass istant at       P. Keneally, Esq.
~                                                                                            Underberg &
                                                                                             Kessler LLP)
~\-)EB-00026663
 I
                            5/24/2012         Electronic mail        Alexbay case            L. Eber             W. Eber               Attorney Client
     C
                  (                                                                       (
                                         Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 17 of 34
                                                                                                                                                          (
         Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, eta/.
         United States District Court for the Southern District
         Civ. Action No. : 16-cv-9517(LAK)

                                                                Eber Defendants' Privilege Log 6/6/2018 Production

                                                                                                                                        Privilege

        - EB-00026644
          F
                                1/20/2012         Electronic mail            D4 v. Eber       L. Eber             W. Eber               Attorney Client
                                                                                                                                        Privilege
        • EB-00026664           1/20/2012         Electronic mail            D4 v. Eber       W. Eber             L. Eber               Attorney Client
         F                                                                                                                              Privilege
         EB-00026664            1/20/2012         Electronic mail        D4 v. Eber           P. Keneally, Esq.   W . Eber,             Attorney Client
                                                                                                                  L. Eber,              Privilege
    F                                                                                                             G. Sturm, Esq .,
                                                                                                                  cc to B. Brueckner,
                                                                                                                  Esq .
         EB-00026665            1/30/2012         Electronic mail        D4 v. Eber           L. Eber             W. Eber               Attorney Client
~        FC                                                                                                                             Privilege
         EB-00026665            1/30/2012         Electronic mail        D4 v. Eber           W. Eber             P. Keneally, Esq .,   Attorney Client
                                                                                                                  G. Sturm, Esq.,       Privilege
    F                                                                                                             L. Eber, cc to
                                                                                                                  S. Carling, Esq.
         EB-00026665           1/30/2012          Electronic mail        D4 v. Eber           P. Keneally, Esq.   W. Eber,              Attorney Client
    F
                                                                                                                  G. Sturm, Esq .,      Privilege
    C                                                                                                             L. Eber, cc to
                                                                                                                  S. Carling, Esq .
         EB-00026666           12/29/2011        Electronic mail         Harris Beach v.      L. Eber             W. Eber               Attorney Client
~        F C                                                             Eber                                                           Privilege
         EB-00026666           12/29/2011        Electronic mail         Harris Beach v.      W. Eber             D. Hardy, Esq ., cc   Attorney Client
         F                                                               Eber                                     to L. Eber            Privilege
         EB-00026666           12/29/2011        Electronic mail         Harris Beach v.      L. Eber             G. Sturm, Esq .,      Attorney Client
         F                                                               Eber                                     W. Eber               Privilege
a        EB-00026666
         F
                               12/29/2011        Electronic mail         Harris Beach v.
                                                                         Eber
                                                                                              J. Lissow           L. Eber               Attorney Client
                                                                                                                                        Privilege
         EB-00026667           12/9/2011         Electronic mail         Harris Beach v.      L. Eber             P. Keneally, Esq.     Attorney Client
                                                                         Eber                                     W. Eber,              Privilege
~                                                                        D4 v. Eber                               J. Roberston, Jr.,
                                                                                                                  Esq ., D. Hardy,
              (                                                                            (
                                     Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 18 of 34
                                                                                                                                                                (
     Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, eta/.
     United States District Court for the Southern District
     Civ. Action No.: 16-cv-9517(LAK)

                                                            Eber Defendants' Privilege Log 6/6/2018 Production

                                                                                                                    Esq ., G. Sturm,
                                                                                                                    Esq . cc to S.
                                                                                                                    Carling, Esq .




c    EB-00026667            12/9/2011         Electronic mail            Harris Beach v.
                                                                         Eber
                                                                                               P. Keneally, Esq .   W. Eber,
                                                                                                                    J. Robertston, Jr.,
                                                                                                                                          Attorney Client
                                                                                                                                          Privilege
F                                                                        D4 v. Eber                                 Esq., D. Hardy,
                                                                                                                    Esq., G. Sturm,
                                                                                                                    Esq. cc to S.
                                                                                                                    Carling, Esq.
~    EB-00026668            12/12/2011        Electronic mail            Harris Beach v.       L. Eber              P. Keneally, Esq .,   Attorney Client
                                                                         Eber                                       W. Eber,              Privilege
~                                                                        D4 v. Eber                                 L. Eber
                                                                                                                    G. Sturm, Esq.,
                                                                                                                    D. Hardy, Esq .
     EB-00026668            12/12/2011        Electronic mail            Harris Beach v.       P. Keneally, Esq.    W. Eber,              Attorney Client
(                                                                                                                                                           i

                                                                         Eber                                       L. Eber               Privilege
f                                                                        D4 v. Eber                                 G. Sturm, Esq.,
                                                                                                                    D. Hardy, Esq.
     EB-00026668            12/12/2011        Electronic mail            Harris Beach v.       W . Eber             P. Keneally, Esq .,   Attorney Client
(
                                                                         Eber                                       L. Eber               Privilege
F                                                                        D4 v. Eber                                 G. Sturm, Esq.,
                                                                                                                    D. Hardy, Esq.
c    EB-00026668- EB-       12/12/2011        Electronic mail        Harris Beach v.
                                                                     Eber
                                                                                               P. Keneally, Esq .   W . Eber,
                                                                                                                    L. Eber
                                                                                                                                          Attorney Client
                                                                                                                                          Privilege
r-   00026669
                                                                     D4 v. Eber                                     G. Sturm, Esq.,
                                                                                                                    D. Hardy, Esq.
c.   EB-00026669            12/12/2011        Electronic mail        Harris Beach v.           W . Eber             P. Keneally, Esq.,    Attorney Client
y                                                                    Eber                                           L. Eber               Privilege
                                                                     D4 v. Eber                                     G. Sturm, Esq.,
             (                                                                         (                                                                 (
                                    Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 19 of 34
    Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et a/.
    United States District Court for the Southern District
    Civ. Action No.: 16-cv-9517(LAK)

                                                            Eber Defendants' Privilege log 6/6/2018 Production

                                                                                                                D. Hardy, Esq.
F   EB-00026669            12/12/2011        Electronic mail             Harris Beach v.   G. Sturm, Esq .      P. Keneally, Esq .,   Attorney Client
C                                                                        Eber                                   L. Eber               Privilege
                                                                         D4 v. Eber                             W. Eber,
                                                                                                                D. Hardy, Esq .



    EB-00026669            12/12/2011        Electronic mail         Harris Beach v.       W. Eber              P. Keneally, Esq .,   Attorney Client
                                                                     Eber                                       L. Eber               Privilege
F
                                                                     D4 v. Eber                                 G. Sturm, Esq .,
C                                                                                                               D. Hardy, Esq .

F   EB-00026669 - EB-      12/12/2011        Electron ic ma il       Harris Beach v.       P. Keneally, Esq .   W. Eber,              Attorney Client
    00026670                                                         Eber                                       L. Eber               Privilege
C                                                                    D4 v. Eber                                 G. Sturm, Esq.,
                                                                                                                D. Hardy, Esq .
F   EB-00026670            12/12/2011        Electronic mail         Harris Beach v.       L. Eber              P. Keneally, Esq.     Att orney Client
                                                                     Eber                                                             Privilege
C
                                                                     D4 v. Eber
F   EB-00026670            12/11/2011        Electronic mail         Harris Beach v.       P. Keneally, Esq .   L. Eber               At torney Client
                                                                     Eber                                                             Privilege
C                                                                    D4 v. Eber

F   EB-00026670            12/11/2011        Electronic mai l        Harris Beach v.       L. Eber              P. Keneally, Esq.     Attorney Client
                                                                     Eber                                                             Privilege
C                                                                    D4 v. Eber
    EB-00026670- EB-       12/10/2011        Electronic mail         Harris Beach v.       P. Keneally, Esq .   W. Eber,              Attorney Client
F   00026671                                                         Eber                                       L. Eber               Privilege
C                                                                    D4 v. Eber                                 J. Robertson, Jr.
                                                                                                                Esq.,
                                                                                                                G. Sturm, Esq .,
                                                                                                                D. Hardy, Esq., cc
                                                                                                                to S. Carling, Esq.
F   EB-00026671            12/9/2011         Electronic mail         Harris Beach v.       L. Eber              P. Keneally, Esq .,   Attorney Client
C
              (                                                                        (
                                      Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 20 of 34
                                                                                                                                                       (
     Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, eta/.
     United States District Court for the Southern District
     Civ. Action No. : 16-cv-9517(LAK)

                                                            Eber Defendants' Privilege Log 6/6/2018 Production

                                                                     Eber                                      W . Eber,             Privilege
                                                                     D4 v. Eber                                J. Robertson, Jr.
                                                                                                               Esq .,
                                                                                                               G. Sturm, Esq.,
                                                                                                               D. Hardy, Esq.




    , EB-00026671- EB-      12/9/2011         Electronic mail        Harris Beach v.       P. Keneally, Esq.   W . Eber,             Attorney Client
      00026674                                                       Eber                                      L. Eber               Privilege
                                                                     D4 v. Eber                                J. Robertson, Jr.
                                                                                                               Esq.,
                                                                                                               G. Sturm, Esq .,
                                                                                                               D. Hardy, Esq., cc
                                                                                                               to S. Carling, Esq.

c    EB-00026675            11/30/2011        Electronic mail        D4 v. Eber            L. Eber             S. Carling, Esq .,
                                                                                                               P. Keneally, Esq.,
                                                                                                                                     Attorney Client
                                                                                                                                     Privilege
f                                                                                                              W. Eber, cc to
                                                                                                               G. Sturm, Esq.,
                                                                                                               D. Hardy, Esq.

c   , EB-00026675          11/30/2011         Electronic mail        D4 v. Eber            S. Carling, Esq .   P. Keneally, Esq .,
                                                                                                               W. Eber,
                                                                                                                                     Attorney Client
                                                                                                                                     Privilege
                                                                                                               L. Eber, cc to
                                                                                                               G. Sturm, Esq.,
                                                                                                               D. Hardy, Esq .
     EB-00026676           4/2/2010          Electronic mail         Eber Bros.            L. Eber             S. Park, Esq .,       Attorney Client
f                                                                    Confidentiality                           W . Eber, cc to       Privilege
                                                                     Agreement                                 G. Sturm, Esq.,
                                                                                                               P. Byrd, Esq .
     EB-00026676           4/2/2010          Electronic mail         Eber Bros.            S. Park, Esq .      W. Eber, cc to        Attorney Client
~
                                                                     Confidentiality                           G. Sturm, Esq .,      Privilege
                                                                     Agreement                                 L. Eber,
                 (                                                                         (                                                                     (
                                        Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 21 of 34
        Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, eta/.
        United States District Court for the Southern District
        Civ. Action No. : 16-cv-9517(LAK)

                                                               Eber Defendants' Privilege Log 6/6/2018 Production

                                                                                                                    P. Byrd, Esq.

        EB-00026676 - EB-      4/2/2010          Electronic mail            Eber Bros.           W. Eber            S. Park, Esq ., cc to   Attorney Client
 f      00026677                                                            Confidentiality                         G. Sturm, Esq .,        Privilege
                                                                            Agreement                               L. Eber
 F      EB-00026678            5/20/2009         Electronic mail            CNB                  L. Eber            W. Eber                 Attorney Client
                                                                                                                                            Privilege
  F     EB-00026678            5/20/2009         Electronic mail            CNB                  P. Da lton         L. Eber,                Attorney Cl ient
                                                                                                                    W. Eber                 Privilege
 ~ · EB-00026679               3/28/2010         Electronic ma il           Loan with CNB        W. Eber            E. Gumaer, Esq .        Attorney Client
  1.1                                                                                                               cc to L. Eber           Privilege
l/L     EB-00026679            3/21/2010        Electronic ma il            Attorney             E. Gumaer, Esq .   W. Eber                 Attorney Client
 ~                                                                          retention decision                                              Privilege
 Nl     EB-00026679            3/21/2010        Electronic ma il            Draft letter to S.   W. Eber            L. Eber, cc to          Attorney Client
 w                                                                          Kleebe rg                               E. Gumaer, Esq.         Privilege
('/1· EB-00026679- EB-         3/20/2010        Electronic mail             Draft letter to S.   G. Sturm, Esq.     W. Ebe r                Attorney Client
\1    00026680                                                              Kleeberg                                                        Privilege
~L.. EB-00026681               10/22/2010       Electronic mail             Draft letter to S.   E. Gumaer, Esq .* L. Eber                  Attorney Client
 ~                                                                          Kleeberg                                                        Privilege

NL      EB-00026682           9/16/2011         Electron ic mail           Trust meeting         L. Eber            W. Eber,                Attorney Client
w                                                                                                                   G. Sturm, Esq .         Privilege

 ~
        EB-00026682           9/16/2011         Electronic mail            Trust meeting         W. Eber            L. Eber,                Attorney Client
                                                                                                                    G. Sturm, Esq.          Privilege
tJL.    EB-00026683           12/17/2009        Electronic mail            CNB                   L. Eber            W. Eber                 Attorney Client
                                                                                                                                            Privilege
\-J     EB-00026683           12/17/2009        Electronic mail            CNB                   P. Dalton, Esq.    E. Gumaer, Esq .,       Attorney Client
 (-                                                                                                                 L. Eber, W. Eber        Privilege
 \-.1 EB-00026683             12/17/2009        Electronic ma il           CNB                   E. Gumaer, Esq.    L. Eber,                Attorney Client
 f                                                                                                                  P. Dalton, Esq.         Privilege
                                                                                                                    W. Eber
w       EB-00026683           12/17/2009        Electronic mail            CNB                   L. Eber            E. Gumaer, Esq.,        Attorney Client
 v-                                                                 *Here and elsewhere, the "W" code includes communications with Gumaer that cannot be
                                                                    privileged as against trust beneficiaries, if relevant to trust assets, due to fiduciary's
                                                                    duty of candor.
              (                                                                         (
                                      Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 22 of 34
                                                                                                                                                         (
     Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et at.
     United States District Court for the Southern District
     Civ. Action No.: 16-cv-9517(LAK)

                                                            Eber Defendants' Privilege Log 6/6/2018 Production

                                                                                                               P. Dalton, Esq.,        Privilege
                                                                                                               W . Eber

PL   EB-00026684            6/15/2015         Electronic mail             PBGC litigation   L. Eber            W. Eber                 Attorney Client
                                                                                                                                       Privilege
     EB-00026684            6/12/2015         Electronic mail             PBGC litigation   W. Eber            L. Hassel, Esq., E.     Attorney Client
                                                                                                               Fry, E. Hourihan,       Privilege
                                                                                                               Esq. cc to
                                                                                                               I. Palermo, Esq., L.
                                                                                                               Eber, J. Herbert,
                                                                                                               Esq., G. Ford, Esq .
     EB-00026684            6/12/2015         Electronic mail             PBGC litigation   L. Hassel, Esq .   E. Fry, E.              Attorney Client
                                                                                                               Hourihan, Esq . cc      Privilege
                                                                                                               to
                                                                                                               I. Palermo, Esq., L.
                                                                                                               Eber, J. Herbert,
                                                                                                               Esq ., G. Ford, Esq.,
                                                                                                               W. Eber
     EB-00026684 EB-        6/12/2015         Electronic mail             PBGC litigation   E. Fry             E. Hourihan, cc to      Attorney Client
     00026685                                                                                                  L. Hassel, Esq .,       Privilege
                                                                                                               W. Eber,
                                                                                                               I. Palermo, L. Eber,
                                                                                                               J. Herbert, Esq., G.
                                                                                                               Ford
     EB-00026685            6/12/2015         Electronic mail             PBGC litigation   E. Hourihan        L. Hassel, Esq., E.     Attorney Client
                                                                                                               Fry, W . Eber,          Privilege
                                                                                                               I. Palermo, Esq ., L.
                                                                                                               Eber, J. Herbert,
                                                                                                               Esq., G. Ford, Esq.
     EB-00026685- EB-       6/12/2015         Electronic mail         PBGC litigation       L. Hassel, Esq.    E. Fry, E.              Attorney Client
     00026686                                                                                                  Hourihan, Esq . cc      Privilege
                                                                                                               to
                                                                                                               I. Palermo, Esq., L.
         (                                                                         (
                                 Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 23 of 34
                                                                                                                                                    (
Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et at.
United States District Court for the Southern District
Civ. Action No.: 16-cv-9517(LAK)

                                                       Eber Defendants' Privilege Log 6/6/2018 Production

                                                                                                         Eber, J. Herbert,
                                                                                                         Esq., G. Ford, Esq .,
                                                                                                         W . Eber


EB-00026686            6/12/2015         Electronic mail             PBGC litigation   E. Hourihan       W . Eber,               Attorney Cl ient
                                                                                                         G. Ford, Esq . cc to    Privilege
                                                                                                         L. Hassel, Esq., E.
                                                                                                         Fry,
                                                                                                         I. Palermo, Esq ., L.
                                                                                                         Eber, J. Herbert,
                                                                                                         Esq.
EB-00026686- EB-       6/11/2015          Electronic mail            PBGC litigation   G. Ford, Esq .    W . Eber, cc to E.      Attorney Client
00026687                                                                                                 Hourihan, Esq., L.      Privilege
                                                                                                         Hassel, Esq ., E.
                                                                                                         Fry, I. Palermo,
                                                                                                         Esq ., L. Eber, J.
                                                                                                         Herbert, Esq .
EB-00026687            6/11/2015          Electronic mail            PBGC litigation   W . Eber          L. Hassel, Esq., E.     Attorney Client
                                                                                                         Fry, E. Hourihan,       Privilege
                                                                                                         Esq., I. Palermo,
                                                                                                         Esq ., L. Eber, J.
                                                                                                         Herbert, Esq., G.
                                                                                                         Ford, Esq.
EB-00026687            6/11/2015          Electronic mail            PBGC litigation   E. Hourihan       I. Palermo, Esq .,      Attorney Client
                                                                                                         L. Hassel, Esq. cc      Privilege
                                                                                                         toW. Eber,
                                                                                                         G. Ford, Esq ., E.
                                                                                                         Fry, L. Eber, J.
                                                                                                         Herbert, Esq.
EB-00026687 EB-        6/11/2015          Electronic mail            PBGC litigation   L. Hassel, Esq.   E. Hourihan, Esq . ,    Attorney Client
00026688                                                                                                 I. Palermo, Esq ., cc   Privilege
                                                                                                         to E. Fry, L. Eber,
             (                                                                         (
                                     Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 24 of 34
                                                                                                                                                             (
    Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et at.
    United States District Court for the Southern District
    Civ. Action No.: 16-cv-9517{LAK)

                                                            Eber Defendants' Privilege Log 6/6/2018 Production

                                                                                                               J. Herbert, Esq., G.
                                                                                                               Ford, Esq., W.
                                                                                                               Eber
    EB-00026688            6/11/2015          Electronic mail            PBGC litigation   I. Palermo, Esq .   E. Hourihan, Esq. ,     Attorney Client
                                                                                                               L. Hassel, Esq ., cc    Privilege
                                                                                                               to E. Fry, L. Eber,
                                                                                                                                                         I
                                                                                                               J. Herbert, Esq ., G.
                                                                                                               Ford, Esq., W .
                                                                                                               Eber




    EB-00026688- EB-       6/11/2015          Electronic mail            PBGC litigation   L. Hassel, Esq .    E. Hourihan, Esq . ,    Attorney Client
    00026689                                                                                                   cc to I. Palermo,       Privilege
                                                                                                               Esq ., E. Fry, L.
                                                                                                               Eber, J. Herbert,
                                                                                                               Esq ., G. Ford, Esq.,
                                                                                                               W . Eber
    EB-00026689            6/11/2015          Electronic mail            PBGC litigation   E. Hourihan         I. Palermo, Esq .,      Attorney Client
                                                                                                               L. Hassel, Esq., W.     Privilege
                                                                                                               Eber,
                                                                                                               G. Ford, Esq ., E.
                                                                                                               Fry, L. Eber, J.
                                                                                                               Herbert, Esq .
    EB-00026690             12/30/2011        Electronic mail            Harris Beach v.   L. Eber             M . Fernandez,          Attorney Client
~\--.)                                                                   Eber                                  Esq ., cc toW. Eber     Privilege
    EB-00026691             1/28/2008         Electronic mail            CNB               L. Eber             W. Eber                 Attorney Client
-F                                                                                                                                     Privilege
    EB-00026691             1/28/2008         Electronic mail            CNB               D. Dean             L. Eber, W. Eber,       Attorney Client
                                                                                                               cc toP. Dalton,         Privilege
F                                                                                                              Esq.
F EB-00026692               11/9/2007         Electronic mail            HSBC              L. Eber             W . Eber, P.            Attorney Client
                (                                                                    (
                                       Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 25 of 34
                                                                                                                                                          (
       Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et a/.
       United States District Court for the Southern District
       Civ. Action No. : 16-cv-9517(LAK)

                                                              Eber Defendants' Privilege log 6/6/2018 Production

                                                                                                              Dalton, Esq .         Privilege
 c.·   EB-00026693            12/5/2011         Electronic mail         CNB               W. Eber             L. Eber               Attorney Client
lV                                                                                                                                  Privilege
 ~ - EB-00026693              12/5/2011         Electronic mail         CNB                E. Gumaer, Esq .   W. Eber               Attorney Client
 t. u~                                                                                                                              Privilege
tJ     EB-00026693            12/5/2011         Electronic mail         CNB               W . Eber            E. Gumaer, Esq.       Attorney Client
 c... \.J F                                                                                                                         Privilege
NL EB-00026694                12/8/2011         Electronic mail         CNB               W. Eber             E. Gumaer, Esq.,      Attorney Client
C F, W                                                                                                        cc to L. Eber         Privilege
                                                                                                                                                      '


C EB-00026695                 12/4/2011         Electronic mail         CNB               G. Sturm, Esq.      L. Eber, cc toW.      Attorney Client
F                                                                                                             Eber                  Privilege
t'1    EB-00026695            12/2/2011         Electronic mail         CNB               L. Eber             G. Sturm, Esq.        Attorney Client
 c... \JF                                                                                                                           Privilege


~
      . EB-00026696           9/16/2011         Electronic mail         Trustee Meeting   L. Eber             W. Eber, G. Sturm,    Attorney Client
                                                                                                              Esq .                 Privilege


~
   EB-00026696                9/16/2011         Electronic ma il        Trustee Meeting   W. Eber             G. Sturm, Esq ., cc   Attorney Client
 I                                                                                                            to L. Eber            Privilege
                 (                                                                      (                                                                  (
                                        Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 26 of 34
        Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, eta/.
        United States District Court for the Southern District
        Civ. Action No.: 16-cv-9517(LAK)

                                                              Eber Defendants' Privilege Log 7/12/2018 Production


          Bates Number            Date of         T~~e of Document          General Subject       Author(s}         Add ressee(s}        Reason Document
                                 Document                                      Matter                                                     Withheld From
                                                                                                                                            Disclosure
        EB-00031198            7/28/2015         Electronic mail         Legal advice         W. Eber            L. Eber                Attorney Client
N                                                                       regarding Eber-CT                                               Privilege
        EB-00031198            7/27/2015         Electronic mail        Legal advice          W. Eber            L. Eber                Attorney Client
{'J
                                                                        regarding Eber-CT                                               Privilege
 tl L EB-00031199              3/9/2012          Electronic mail        Legal advice          W . Eber           E. Gumaer, Esq.        Att orney Client
 rJ'~                                                                   regarding Eber-CT                                               Privilege
·~ • EB-0003 1200              3/8/2012          Electronic mail        Legal advice          W. Eber            E. Gumaer, Esq .,      At torney Client
 \.)if                                                                  rega rding Eber-CT                       cc to L. Eber          Privilege
                               3/2/2012          Electronic mail        Legal advice          L. Eber            E. Gumaer, Esq.,       Attorney Client
 N .. EB-0003 1201
 ~ f     C                                                              regarding Eber-CT                        cc toW. Eber           Privilege
        EB-0003 1202           1/10/2013         Electronic mail        Legal advice          L. Ebe r           W. Eber, E.            Attorney Client
N                                                                       regarding Eber                           Gumaer, Esq .          Privilege
        C (based on contents of produced portion)
                                                                        Bros.

 ""I
r'      EB-00031202            1/10/2013         Electronic mail        Legal advice
                                                                        regarding Eber
                                                                                              W . Eber           L. Eber, E.
                                                                                                                 Gumaer, Esq .
                                                                                                                                        Attorney Cl ient
                                                                                                                                        Privilege
  ~
                                                                        Bros.
        EB-00031203            11/9/2013         Electronic mail        Legal advice          E. Gumaer, Esq.    W . Eber, L. Eber      Attorney Client
f\1
                                                                        regarding Eber                                                  Privilege
  \-J
                                                                        Bros.
        EB-00031204            1/4/2010          Electronic mail        Legal advice          W . Eber           P. Dalton, Esq ., cc   Attorney Client
 r-                                                                     regarding                                L. Eber                Privilege
                                                                        f inancials
        EB-00031205            10/22/2010        Electronic mail        Legal advice          E. Gumaer, Esq .   L. Eber                Attorney Client
NL                                                                      regarding draft                                                 Privilege
\J                                                                      letter
        EB-00031206            10/27/2010        Electronic mail        Legal advice          E. Gumaer, Esq.    J. Lissow, cc. L.      Attorney Client
tJ                                                                      regarding draft                          Eber                   Privilege
 \.J                                                                    letter
                    (                                                      ( 136-12 Filed 10/23/18 Page 27 of 34
                                           Case 1:16-cv-09517-LAK-KHP Document
                                                                                                                                                         (
           Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et a/.
           United States District Court for the Southern District
           Civ. Action No.: 16-cv-9517(LAK)

                                                                  Eber Defendants' Privilege Log 7/12/2018 Production

           EB-00031207            11/18/2010        Electronic mail         Legal advice       E. Gumaer, Esq.    L. Eber              Attorney Client
tl    I
                                                                            regarding draft                                            Privilege
                                                                            letter
           EB-00031208            12/10/2010        Electronic mail         Legal advice       E. Gumaer, Esq .   L. Eber              Attorney Client
      ,-                                                                    regarding draft                                            Privilege
                                                                            letter
           EB-00031208            12/10/2010        Electronic mail         Legal advice       L. Eber            E. Gumaer, Esq .     Attorney Client
      -
      I                                                                     regarding draft                                            Privilege
                                                                            letter
 f\J, r    EB-00031209            1/31/2010         Electronic mail         Legal advice       L. Eber            E. Gumaer, Esq.,     Attorney Client
                                                                            regarding                             cc W. Eber           Privilege
      '                                                                     financials
      l EB-00031210               11/22/2013        Electronic mail         Legal advice       E. Gumaer, Esq.    L. Eber, cc. toW.    Attorney Client

     F'    C                                                                regarding EBWLC
                                                                            stock
                                                                                                                  Eber                 Privilege

           EB-00031210            11/22/2013        Electronic mail         Legal advice       L. Eber            E. Gumaer, Esq.      Attorney Client
tJ         F, C                                                             regarding EBWLC                                            Privilege
                                                                            stock
      · EB-00031210               11/22/2013        Electronic mail         Legal advice       W. Eber            E. Gumaer, Esq.,     Attorney Client
           F, C                                                             regarding EBWLC                       cc. to L. Eber       Privilege

      '                                                                     stock

     ,L EB-00031210
           F, C
                                  11/21/2013        Electronic mail         Legal advice
                                                                            regarding EBWLC
                                                                            stock
                                                                                               E. Gumaer, Esq .   W . Eber, cc to L.
                                                                                                                  Eber
                                                                                                                                       Attorney Client
                                                                                                                                       Privilege

      ~    EB-00031211            11/18/2013        Electronic mail         Legal advice       W . Eber           E. Gumaer, Esq.      Attorney Client
      ' EB-00031211
      I                           11/18/2013        Electronic mail
                                                                            regarding CNB
                                                                            Legal advice       E. Gumaer, Esq .   W. Eber
                                                                                                                                       Privilege
                                                                                                                                       Attorney Client
      '                                                                     regarding CNB                                              Privilege
N'         EB-00031211            11/18/2013        Electronic mail         Legal advice       W. Eber            E. Gumaer, Esq.      Attorney Client
                                                                            regarding CNB                                              Privilege
           EB-00031211            11/8/2013         Electronic mail         Legal advice       W . Eber           E. Gumaer, Esq .     Attorney Client
rJ
                                                                            regarding CNB                                              Privilege
 "'
                  (                                                       ( 136-12 Filed 10/23/18 Page 28 of 34
                                          Case 1:16-cv-09517-LAK-KHP Document
                                                                                                                                                        (
        Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et a/.
        United States District Court for the Southern District
        Civ. Action No.: 16-cv-9517(LAK)

                                                               Eber Defendants' Privilege Log 7/12/2018 Production

        EB-00031212            6/7/2017          Electron ic mail         Legal advice        W. Eber           J. Vazzana, Esq .    Attorney Client
                                                                         regarding                                                   Privilege
                                                                         Surrogate's Court
                                                                         matter
        EB-00031213            11/19/2012        Electronic mail          Legal advice        W . Eber          E. Gumaer, Esq.,     Attorney Client
(Vl                                                                      regarding bank                         cc L. Eber           Privilege
w                                                                        Amortization
                                                                         Schedule

 ~      EB-00031214            3/12/2012         Electronic mail         Legal advice
                                                                         regard ing bank
                                                                                              W. Eber           M. Fernandez,
                                                                                                                Esq ., E. Gumaer,
                                                                                                                                     Attorney Client
                                                                                                                                     Privilege
  f     (_
                                                                         loan                                   Esq .
        EB-00031215            12/15/2010        Electronic mail         Legal advice         W. Eber           E. Gumaer, Esq .     Attorney Cl ient
 ('JI
                                                                         regarding                                                   Privilege
 \.1 y                                                                   amendment
        EB-00031216-           12/14/2010        Electronic mail         Legal advice         W . Eber          L. Eber, E.          Attorney Client
N       EB-00031217                                                      regarding EBWLC                        Gumaer, Esq .        Privilege
  \Jif                                                                   board document
        EB-00031218            9/17/2010         Electronic mail         Legal advice         W. Eber           E. Gumaer, Esq .,    Attorney Client
 }J                                                                      regarding L. Eber                      cc G. Sturm, Esq .   Privilege
 ~                                                                       letters
        EB-00031219            9/17/2010         Electronic mail         Legal advice         W . Eber          E. Gumaer, Esq.,     Attorney Client
1\1                                                                      regard ing L. Eber                     cc G. Sturm, Esq.    Privilege
 w                                                                       letters
        EB-00031220-           7/29/2010         Electronic mail         Legal advice         W. Eber           E. Gumaer, Esq .,    Attorney Client
fJ      EB-00031224                                                      regarding Eber                         cc to L. Eber        Privilege
 ~
                                                                         Bros. document
  f                                                                      draft
        EB-00031225            3/24/2010         Electronic mail         Legal advice         W. Eber           E. Gumaer, cc L.     Attorney Client

~f                                                                       regarding draft
                                                                         letters
                                                                                                                Eber                 Privilege


 t./1 . EB-00031225            3/24/2010         Electronic mail         Legal advice         E. Gumaer, Esq.   W . Eber             Attorney Client
 tJ                                                                      regarding draft                                             Privilege
  f"                                                                     letters
                     (                                                                    (
                                             Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 29 of 34
                                                                                                                                                          (
           Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et a/.
           United States District Court for the Southern District
           Civ. Action No.: 16-cv-9517(LAK)

                                                                  Eber Defendants' Privilege Log 7/12/2018 Production


 NIL EB-00031225                  3/24/2010          Electronic mail         Legal advice        E. Gumaer, Esq .   L. Eber             Attorney Client
 w                                                                           regarding draft                                            Privilege
                                                                             letters
           EB-00031226-           3/4/2010           Electronic mail         Legal advice        W . Eber           L. Eber, E.         Attorney Client
\\1 •      EB-00031227                                                       regarding Eber                         Gumaer, Esq ., cc   Privilege
 tJ                                                                          Bros. draft                            G. Sturm, Esq.
  f                                                                          documents
           EB-00031228            2/10/2010          Electronic mail         Legal advice        W. Eber            E. Gumaer, Esq .    Attorney Client
 rv .                                                                        regarding First                                            Privilege
 \.1                                                                         Republic
           EB-00031228            2/10/2010         Electronic mail          Legal advice        E. Gumaer, Esq.    W. Eber             Attorney Client
 ~I
                                                                            regarding First                                             Privilege
w                                                                           Republic
           EB-00031228            2/10/2010         Electronic mail         Legal advice         W. Eber            E. Gumaer, Esq.,    Attorney Client
tJi                                                                         regarding First                         cc L. Eber          Privilege
\J                                                                          Republic
fvL        EB-00031228-           2/8/2010          Electronic mail         Legal advice         E. Gumaer, Esq.    W. Eber             Attorney Client
           EB-00031229                                                      regarding First                                             Privilege
 "'        EB-00031230            12/2/2009         Electronic mail
                                                                            Republic
                                                                            Legal advice         W. Eber            E. Gumaer, Esq.     Attorney Client
fU     I


                                                                            regarding L. Eber                                           Privilege
 ~
                                                                            letter
           EB-00031230-           12/1/2009         Electronic mail         Legal advice         E. Gumaer, Esq.    W . Eber            Attorney Client
jV
           EB-00031231                                                      regarding L. Eber                                           Privilege
rJ                                                                          letter
           EB-00031232-           11/27/2009        Electronic mail         Legal advice         W. Eber            E. Gumaer, Esq.     Attorney Client
I'll       EB-00031238                                                      regarding Eber                                              Privilege
 rJ
                                                                            Bros. draft
  t-
                                                                            document
v\-)       EB-00031239            4/1/2010          Electronic mail         Directors &
                                                                            Officers Insurance
                                                                                                 E. Gumaer, Esq.    W . Eber            Attorney Client
                                                                                                                                        Privilege
f'                                                                          legal advice
              (                                                                    (
                                     Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 30 of 34
                                                                                                                                                      (
     Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, eta/.
     United States District Court for the Southern District
     Civ. Action No.: 16-cv-9517(LAK)

                                                           Eber Defendants' Privilege log 7/12/2018 Production

     EB-00031239            3/31/2010         Electronic mail         Directors &         W. Eber            E. Gumaer, Esq.    Attorney Client
                                                                     Officers Insurance                                         Privilege
                                                                      legal advice
     EB-00031239            3/31/2010         Electronic mail         Directors &         E. Gumaer, Esq.    W. Eber            Attorney Client
                                                                     Officers Insurance                                         Privilege
                                                                     legal advice
    . EB-00031239-          3/30/2010         Electronic mail         Directors &         W. Eber            E. Gumaer, Esq .   Attorney Client
      EB-00031240                                                    Officers Insurance                                         Privilege
                                                                     legal advice
    . EB-00031241           12/5/2011         Electronic mail        Legal advice         E. Gumaer, Esq.    W. Eber            Attorney Client
                                                                     regarding CNB                                              Privilege
     c_                                                              proposal
     EB-00031241            12/5/2011         Electronic mail        Legal advice         W. Eber            E. Gumaer, Esq .   Attorney Client
                                                                     regarding CNB                                              Privilege
     c..                                                             proposal
     EB-00031242            8/20/2014         Electronic mail        Legal advice         E. Gumaer, Esq .   W. Eber            Attorney Client
                                                                     regarding Eber                                             Privilege
                                                                     estates
     EB-00031242            8/18/2014         Electronic mail        Legal advice         W. Eber            E. Gumaer, Esq.    Attorney Client
                                                                     regarding Eber                                             Privilege
                                                                     estates
     EB-00031243            8/15/2013         Electronic mail        Legal advice         E. Gumaer, Esq.    W. Eber, L. Eber   Attorney Client
                                                                     regarding CNB,                                             Privilege
                                                                     pension and                                                                  I


                                                                     finances
     EB-00031244            7/29/2013         Electronic mail        Legal advice         E. Gumaer, Esq .   W. Eber            Attorney Client
                                                                     regarding CNB                                              Privilege
     EB-00031245            6/27/2013         Electronic mail        Legal advice         E. Gumaer, Esq.    W. Eber            Attorney Client
                                                                     regarding CNB                                              Privilege
     EB-00031245            6/27/2013         Electronic mail        Legal advice         W. Eber            E. Gumaer, Esq.    Attorney Client
                                                                     regarding CNB                                              Privilege
M    EB-00031246            12/13/2012        Electronic mail        Legal advice         E. Gumaer, Esq.    W. Eber            Attorney Client
                                                                     regarding CNB                                              Privilege
                 (                                                                       (
                                        Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 31 of 34
                                                                                                                                                         (
        Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, eta/.
        United States District Court for the Southern District
        Civ. Action No.: 16-cv-9517{LAK)

                                                               Eber Defendants' Privilege Log 7/12/2018 Production

        EB-00031247            2/17/2012         Electronic mail            Legal advice        W. Eber           E. Gumaer, Esq.,     Attorney Client
fJL
        F, C                                                                regarding Pension                     cc L. Eber           Privilege
 t-.1                                                                       Plan
        EB-00031247            2/17/2012         Electronic mail            Legal advice        E. Gumaer, Esq.   W. Eber              Attorney Client
NL
 ~ F, C
                                                                            regarding Pension                                          Privilege
                                                                            Plan
        EB-00031247            2/15/2012         Electronic ma il           Legal advice        W . Eber          E. Gumaer, Esq .,    Attorney Client
tJL.
        F, C                                                                regarding Pension                     cc L. Eber           Privilege
 \J                                                                         Plan
        EB-00031248            2/14/2012         Electronic mail            Legal advice        S. Kornreich,     W. Eber              Attorney Client
 f                                                                          regarding Pension
                                                                            Plan
                                                                                                Esq.                                   Privilege

~l EB-00031249                 12/19/2011        Electronic mail            Legal advice        W. Eber           E. Gumaer, Esq.,     Attorney Client
 w c.r                                                                      regarding tax                         cc L. Eber           Privilege
        EB-00031250            12/12/2011        Electronic mail            Legal advice        W. Eber           G. Sturm, Esq., E.   Attorney Client
~                                                                           regarding CNB                         Gumaer, Esq., cc     Privilege
\J C.f-                                                                                                           L. Eber
NL EB-00031251                 12/8/2011         Electronic mail        Legal advice            W. Eber           E. Gumaer, Esq.,     Attorney Client
 \--}   c..y-                                                           regarding CNB                             cc L. Eber           Privilege
rJL     EB-00031252            10/13/2011        Electronic mail        Legal advice            W. Eber           E. Gumaer, Esq.,     Attorney Client
 \J                                                                     regarding CNB                             cc L. Eber           Privilege

 f\tl
 \-J
        EB-00031253-
        EB-00031259
                               2/29/2016         Electronic mail        Legal advice
                                                                        regarding Eber-CT
                                                                                                W. Eber           E. Gumaer, Esq.      Attorney Client
                                                                                                                                       Privilege
                                                                        draft documents
f'IL    EB-00031260-          10/13/2015         Electronic mail        Legal advice            W . Eber          E. Gumaer, Esq .     Attorney Client
 w      EB-00031263                                                     regarding EBWLC                                                Privilege
                                                                        draft documents
f'JL    EB-00031264           10/8/2015          Electronic mail        Legal advice            W. Eber           E. Gumaer, Esq.      Attorney Client
 w                                                                      regarding EBWLC                                                Privilege
                                                                        draft documents
f'JL    EB-00031265-          4/1/2014          Electronic mail         Legal advice            W. Eber           E. Gumaer, Esq.      Attorney Client
~       EB-00031268                                                     regarding EBWLC                                                Privilege
                                                                        draft documents
                    (                                                                   (
                                           Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 32 of 34
                                                                                                                                                          (
           Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, eta/.
           United States District Court for the Southern District
           Civ. Action No.: 16-cv-9517(LAK)

                                                                 Eber Defendants' Privilege Log 7/12/2018 Production


rJL        EB-00031269            12/10/2013        Electronic mail        Legal advice        W. Eber            E. Gumaer, Esq .      Attorney Client
~          (.                                                              regarding letter                                             Privilege
           EB-00031269 *          11/18/2013        Electronic mail        Legal advice        W. Eber            E. Gumaer, Esq .,     Attorney Client
tJ c..                                                                     regarding CNB                          cc L. Eber            Privilege
           EB-000312710 *         11/22/2013        Electronic mail        Legal advice        W. Eber            E. Gumaer, Esq .,     Attorney Client
fJL             F
 \)        c.                                                              regarding EBWLC
                                                                           stock
                                                                                                                  cc L. Eber            Privilege


fJL (,EB-00031270         *       11/21/2013        Electronic mail        Legal advice        E. Gumaer, Esq.    W. Eber, cc L. Eber   Attorney Client
 v F                                                                       regarding EBWLC                                              Privilege
                                                                           stock
N.         EB-00031270 *          11/18/2013        Electronic mail        Legal advice        W . Eber           E. Gumaer, Esq.       Attorney Client
                                                                           regarding CNB                                                Privilege
 vJ        (_
                                                                           statement
t\J . EB-00031270 *               11/18/2013        Electronic mail        Legal advice        E. Gumaer, Esq .   W. Eber               Attorney Client
 yJ C                                                                      regarding CNB                                                Privilege

f'Jl       EB-00031271 *          11/18/2013        Electronic mail        Legal advice        W. Eber            E. Gumaer, Esq .      Attorney Client
1,)        ('_                                                             regarding CNB                                                Privilege
           EB-00031271- *                           Electronic mail        Legal advice        W . Eber           E. Gumaer, Esq.       Attorney Client
~C
                                  11/8/2013
           EB-00031272                                                     regarding CNB                                                Privilege
       L EB-00031273              6/27/2013         Electronic mail        Legal advice        W. Eber            E. Gumaer, Esq.       Attorney Client
 I"                                                                        regarding Webster                                            Privilege
 \-J   I
                                                                           Bank draft
  F                                                                        document
            EB-00031274 *         5/16/2013         Electronic mail        Legal advice        W. Eber            G. Sturm, Esq.        Attorney Client
NL                                                                         regarding legal                                              Privilege
 W                                                                         fees
            EB-00031274           5/7/2013          Electronic mail        Legal advice        E. Gumaer, Esq .   W. Eber               Attorney Client
f.}
                                                                           regarding legal                                              Privilege
 ~                                                                         fees
            EB-00031275           2/15/2013         Electronic mail        Legal advice        W. Eber            E. Gumaer, Esq .      Attorney Client
~L                                                                         regarding CNB                                                Privilege
·',J                                                                       loan/resolutions


                           *highly probable examples of subject matter waiver due to selective disclosure
                (                                                        ( 136-12 Filed 10/23/18 Page 33 of 34
                                         Case 1:16-cv-09517-LAK-KHP Document                                                                                   (
       Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et at.
       United States District Court for the Southern District
       Civ. Action No.: 16-cv-9517(LAK)

                                                              Eber Defendants' Privilege Log 7/12/2018 Production

       EB-00031275            2/14/2013          Electronic mail             Legal advice        E. Gumaer, Esq .   W . Eber            Attorney Client
                                                                            regarding CNB                                               Privilege
                                                                            loan/resolutions
       EB-00031275            2/14/2013          Electronic mail            Legal advice         W. Eber            E. Gumaer, Esq.     Attorney Client
tJ                                                                          regarding CNB                                               Privilege
                                                                            loan/resolutions
       EB-00031275            2/14/2013          Electronic mail            Legal advice         E. Gumaer, Esq.    W . Eber            Attorney Client
                                                                            regarding CNB                                               Privilege
                                                                            loan/resolutions
 f\}   EB-00031275-           2/12/2013          Electronic mail            Legal advice         W. Eber            E. Gumaer, Esq.     Attorney Client
       EB-00031276                                                          regarding CNB                                               Privilege
                                                                            loan/resolutions
                                                                                                                                                           '
       EB-00031276-           1/28/2013          Electronic mail            Legal advice         W. Eber            E. Gumaer, Esq .    Attorney Client
       EB-00031277                                                          regarding CNB                                               Privilege
                                                                            loan/resolutions
       EB-00031278            12/21/2012         Electronic mail            Legal advice         W. Eber            E. Gumaer, Esq .,   Att orney Client
N                                                                           regarding CNB                           cc L. Eber          Privilege
'ri                                                                         loan
       EB-00031279            12/13/2012         Electronic mail            Legal advice         W. Eber            E. Gumaer, Esq .    Attorney Cl ient
tJL                                                                         regarding security                                          Privilege
hi                                                                          agreement
       EB-00031280            11/21/2012         Electronic mail            Legal advice         W. Eber            E. Gumaer, Esq.     Attorney Client
ft/1
                                                                            regarding legal                                             Privilege
                                                                            fees

~      EB-00031281            11/19/2012         Electronic mail            Legal advice         W. Eber            E. Gumaer, Esq.,    Attorney Client
                                                                            regarding CNB                           cc L. Eber          Privilege
                                                                            loan documents
       EB-00031282            3/14/2012          Electronic mail            Legal advice         W. Eber            E. Gumaer, Esq.     Attorney Client
~                                                                           regarding CNB                                               Privilege
\J r-                                                                       loan
       EB-00031283            1/31/2013          Electronic mail            Legal advice         W. Eber            M. Beyma, Esq.      Attorney Client
                                                                            regarding CNB                                               Privilege
                                   ---    - -
                                                                            loan
                (                                                                      (
                                       Case 1:16-cv-09517-LAK-KHP Document 136-12 Filed 10/23/18 Page 34 of 34
                                                                                                                                                           (
       Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, eta/.
       United States District Court for the Southern District
       Civ. Action No.: 16-cv-9517(LAK)

                                                             Eber Defendants' Privilege Log 7/12/2018 Production


                              1/31/2013         Electronic mail            Legal advice      E. Gumaer, Esq.   W. Eber             Attorney Client

~
       EB-00031283
                                                                           regarding CNB                                           Privilege
                                                                           loan
       EB-00031283            1/28/2013         Electronic mail            Legal advice      W. Eber           E. Gumaer, Esq.     Attorney Client
~.l
                                                                           regarding CNB                                           Privilege
 ·\J                                                                       loan
       EB-00031284            4/10/2012         Electronic mail            Legal advice      W. Eber           M . Fernandez,      Attorney Client
t.J1                                                                       regarding Eber                      Esq ., E. Gumaer,   Privilege
w                                                                          Bros. Board                         Esq., L. Eber
  f-                                                                       Meeting Minutes                                                           --'
